Exhibit (iii) Fidelity Bond Premium Allocations Gross Assets (in millions Percentage Premium 000,000 omitted) Allocation Allocation Asian Small Companies Portfolio 141.5 0.14% $293.69 Boston Income Portfolio 2,820.9 2.84% $5,957.76 Build America Bond Portfolio 53.1 0.05% $104.89 Global Dividend Income Portfolio 424.9 0.43% $902.06 Eaton Vance California Municipal Income Trust 155.5 0.16% $335.65 Eaton Vance Enhanced Equity Income Fund 518.9 0.52% $1,090.86 Eaton Vance Enhanced Equity Income Fund II 599.3 0.60% $1,258.68 Eaton Vance California Municipal Bond Fund 467.7 0.47% $985.97 Eaton Vance California Municipal Bond Fund II 82.1 0.08% $167.82 Eaton Vance Massachusetts Municipal Bond Fund 41.3 0.04% $83.91 Eaton Vance Michigan Municipal Bond Fund 35.2 0.04% $83.91 Eaton Vance Municipal Bond Fund 1,501.1 1.51% $3,167.68 Eaton Vance Municipal Bond Fund II 213.8 0.22% $461.52 Eaton Vance New Jersey Municipal Bond Fund 59.5 0.06% $125.87 Eaton Vance New York Municipal Bond Fund 357.1 0.36% $755.21 Eaton Vance New York Municipal Bond Fund II 56.7 0.06% $125.87 Eaton Vance Ohio Municipal Bond Fund 50.5 0.05% $104.89 Eaton Vance Pennsylvania Municipal Bond Fund 66.1 0.07% $146.85 Eaton Vance Limited Duration Income Fund 2,822.0 2.85% $5,978.74 Eaton Vance Massachusetts Municipal Income Trust 62.2 0.06% $125.87 Eaton Vance Michigan Municipal Income Trust 46.6 0.05% $104.89 Eaton Vance Municipal Income Trust 439.1 0.44% $923.03 Eaton Vance National Municipal Opportunities Trust 385.2 0.39% $818.14 Eaton Vance New Jersey Municipal Income Trust 103.9 0.10% $209.78 Eaton Vance New York Municipal Income Trust 120.6 0.12% $251.74 Eaton Vance Ohio Municipal Income Trust 63.7 0.06% $125.87 Eaton Vance Pennsylvania Municipal Income Trust 60.8 0.06% $125.87 Eaton Vance Risk-Managed Diversified Equity Income Fund 1,061.4 1.07% $2,244.65 Eaton Vance Short Duration Diversified Income Fund 343.9 0.35% $734.23 Eaton Vance Senior Floating-Rate Trust 777.6 0.78% $1,636.29 Eaton Vance Senior Income Trust 385.2 0.39% $818.14 Eaton Vance Tax-Advantaged Dividend Income Fund 1,599.6 1.61% $3,377.46 Single Insured Spreadsheet.xls Fidelity Bond Allocations Page 1 of 4 Gross Assets (in millions Percentage Premium 000,000 omitted) Allocation Allocation Eaton Vance Floating-Rate Income Trust 884.3 0.89% $1,867.05 Eaton Vance Tax-Advantaged Bond and Option Strategies Fund 195.6 0.20% $419.56 Eaton Vance Tax-Advantaged Global Dividend Income Fund 1,463.1 1.48% $3,104.75 Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund 399.8 0.40% $839.12 Eaton Vance Tax-Managed Emerging Markets Fund 2,367.9 2.39% $5,013.75 Eaton Vance Tax-Managed Buy-Write Income Fund 360.4 0.36% $755.21 Eaton Vance Tax-Managed Buy-Write Opportunities Fund 871.7 0.88% $1,846.07 Eaton Vance Tax-Managed Diversified Equity Income Fund 1,837.8 1.85% $3,880.94 Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund 1,386.1 1.40% $2,936.93 Eaton Vance Tax-Managed Global Diversified Equity Income Fund 3,494.6 3.52% $7,384.27 Emerging Markets Local Income Portfolio 297.9 0.30% $629.34 Floating Rate Portfolio 6,186.6 6.24% $13,090.30 Global Growth Portfolio 49.1 0.05% $104.89 Global Macro Absolute Return Advantage Portfolio 141.8 0.14% $293.69 Global Opportunities Portfolio 397.6 0.40% $839.12 Government Obligations Portfolio 1,186.4 1.20% $2,517.36 Greater China Growth Portfolio 256.4 0.26% $545.43 Inflation-Linked Securities Portfolio 18.9 0.02% $41.96 Multi-Cap Growth Portfolio 148.2 0.15% $314.67 High Income Opportunities Portfolio 827.5 0.83% $1,741.18 International Equity Portfolio 33.3 0.03% $62.93 International Income Portfolio 165.3 0.17% $356.63 Investment Grade Income Portfolio 147.6 0.15% $314.67 Investment Portfolio 531.9 0.54% $1,132.81 Large-Cap Core Research Portfolio 203.0 0.20% $419.56 Large-Cap Growth Portfolio 178.4 0.18% $377.60 Focused Growth Portfolio 30.4 0.03% $62.93 Large-Cap Value Portfolio 16,298.3 16.49% $34,592.81 Multi-Sector Option Strategy Portfolio 93.0 0.09% $188.80 Senior Debt Portfolio 1,683.5 1.70% $3,566.27 Small-Cap Portfolio 169.6 0.17% $356.63 SMID-Cap Portfolio 584.2 0.59% $1,237.70 Greater India Portfolio 861.6 0.87% $1,825.09 Special Equities Portfolio 62.6 0.06% $125.87 Global Macro Portfolio 8,809.8 8.88% $18,628.50 Single Insured Spreadsheet.xls Fidelity Bond Allocations Page 2 of 4 Gross Assets (in millions Percentage Premium 000,000 omitted) Allocation Allocation Tax-Managed Growth Portfolio 8,745.3 8.82% $18,502.63 Tax-Managed International Equity Portfolio 179.4 0.18% $377.60 Tax-Managed Mid-Cap Core Portfolio 77.2 0.08% $167.82 Tax-Managed Multi-Cap Growth Portfolio 120.2 0.12% $251.74 Tax-Managed Small-Cap Portfolio 167.4 0.17% $356.63 Tax-Managed Small-Cap Value Portfolio 71.5 0.07% $146.85 Tax-Managed Value Portfolio 2,007.7 2.02% $4,237.56 Dividend Builder Portfolio 1,311.9 1.32% $2,769.10 Worldwide Health Sciences Portfolio 1,121.1 1.13% $2,370.52 Alabama Municipal Income Fund 59.9 0.06% $125.87 Arizona Municipal Income Fund 95.3 0.10% $209.78 Arkansas Municipal Income Fund 72.7 0.07% $146.85 California Municipal Income Fund 204.0 0.21% $440.54 Colorado Municipal Income Fund 34.3 0.03% $62.93 Connecticut Municipal Income Fund 132.1 0.13% $272.71 Georgia Municipal Income Fund 81.5 0.08% $167.82 Kentucky Municipal Income Fund 54.0 0.05% $104.89 Louisiana Municipal Income Fund 38.1 0.04% $83.91 Maryland Municipal Income Fund 101.4 0.10% $209.78 Massachusetts Municipal Income Fund 234.8 0.24% $503.47 Michigan Municipal Income Fund 50.1 0.05% $104.89 Minnesota Municipal Income Fund 111.4 0.11% $230.76 Missouri Municipal Income Fund 104.2 0.11% $230.76 National Municipal Income Fund 5,915.5 5.97% $12,523.89 New Jersey Municipal Income Fund 254.6 0.26% $545.43 New York Municipal Income Fund 375.7 0.38% $797.17 North Carolina Municipal Income Fund 123.6 0.12% $251.74 Ohio Municipal Income Fund 276.8 0.28% $587.39 Oregon Municipal Income Fund 157.7 0.16% $335.65 Pennsylvania Municipal Income Fund 308.5 0.31% $650.32 Rhode Island Municipal Income Fund 48.6 0.05% $104.89 South Carolina Municipal Income Fund 180.8 0.18% $377.60 Tennessee Municipal Income Fund 59.3 0.06% $125.87 Virginia Municipal Income Fund 137.3 0.14% $293.69 AMT-Free Limited Maturity Municipal Income Fund 78.3 0.08% $167.82 Single Insured Spreadsheet.xls Fidelity Bond Allocations Page 3 of 4 Gross Assets (in millions Percentage Premium 000,000 omitted) Allocation Allocation California Limited Maturity Municipal Income Fund 25.0 0.03% $62.93 Massachusetts Limited Maturity Municipal Income Fund 65.5 0.07% $146.85 National Limited Maturity Municipal Income Fund 713.1 0.72% $1,510.42 New Jersey Limited Maturity Municipal Income Fund 50.2 0.05% $104.89 New York Limited Maturity Municipal Income Fund 106.8 0.11% $230.76 Pennsylvania Limited Maturity Municipal Income Fund 67.5 0.07% $146.85 Insured Municipal Income Fund 65.2 0.07% $146.85 High Yield Municipal Income Fund 746.8 0.75% $1,573.35 Eaton Vance Tax-Advantaged Bond Strategies Short Term Fund 902.0 0.91% $1,909.00 Eaton Vance Tax-Advantaged Bond Strategies Intermediate Term Fund 51.7 0.05% $104.89 Eaton Vance Tax-Advantaged Bond Strategies Long Term Fund 2.1 0.00% $0.00 Kansas Municipal Income Fund 32.8 0.03% $62.93 Eaton Vance AMT-Free Municipal Income Fund 715.7 0.72% $1,510.42 Eaton Vance Structured Emerging Markets Fund 1,738.6 1.75% $3,671.16 Eaton Vance Structured International Equity Fund 29.3 0.03% $62.93 Eaton Vance Tax Free Reserves 60.8 0.06% $125.87 Eaton Vance Tax-Managed Global Dividend Income Fund 1,206.7 1.22% $2,559.32 Eaton Vance U.S. Government Money Market Fund 168.2 0.17% $356.63 Eaton Vance Commodity Strategy Fund 100.4 0.10% $209.78 Eaton Vance Enhanced Equity Option Income Fund 10.9 0.01% $20.98 Eaton Vance Options Absolute Return Strategies Fund 25.0 0.03% $62.93 Eaton Vance Real Estate Fund 3.3 0.00% $0.00 Eaton Vance Risk-Managed Equity Option Income Fund 258.7 0.26% $545.43 Eaton Vance Small-Cap Value Fund 33.8 0.03% $62.93 Eaton Vance VT Floating-Rate Income Fund 338.4 0.34% $713.25 Eaton Vance VT Large-Cap Value Fund 3.2 0.00% $0.00 TOTALS $ 99,155.10 100.00% $ 2 Total Fund Allocations (60%) $ 209,780.40 Eaton Vance Corp. (40%) $ 139,853.60 Cumulative Premium Paid $ 349,634.00 Single Insured Spreadsheet.xls Fidelity Bond Allocations Page 4 of 4
